
	

113 HR 1523 IH: Respect State Marijuana Laws Act of 2013
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1523
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Rohrabacher (for
			 himself, Mr. Cohen,
			 Mr. Young of Alaska,
			 Mr. Polis,
			 Mr. Amash, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Controlled Substances Act to provide for a
		  new rule regarding the application of the Act to marihuana, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Respect State Marijuana Laws Act of
			 2013.
		2.Rule regarding
			 application to marihuanaPart
			 G of the Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by adding
			 at the end the following:
			
				710.Rule regarding
				application to marihuanaNotwithstanding any other provision of law,
				the provisions of this subchapter related to marihuana shall not apply to any
				person acting in compliance with State laws relating to the production,
				possession, distribution, dispensation, administration, or delivery of
				marihuana.
				.
		
